IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


THOMAS MORE MARRONE AND MAX                 : No. 485 EAL 2021
PHILIP MARRONE,                             :
                                            :
                   Petitioners              : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
                                            :
             v.                             :
                                            :
                                            :
DANUTA MIELOCH,                             :
                                            :
                   Respondent               :


                                    ORDER



PER CURIAM

     AND NOW, this 16th day of March, 2022, the Petition for Allowance of Appeal is

DENIED.